PER CURIAM.
Appellants initiated the instant case by filing an ejectment action against appel-lees. The jury found against appellants who have now appealed.
The law of this state has always commanded that the petitioner in an ejectment action recover on the strength of his own title and not on alleged weaknesses of the claims of others to the land.1 At the trial a land surveyor employed by appellants admitted that based on the legal description of the land given him by appellants he was unable to locate two acres to which appellants were alleging a claim. Appellants did not present for the jury’s consideration a competent abstract or other certified documents showing that title to the land was vested in appellants. Under the circumstances, the jury verdict was correct.
The judgment appealed is affirmed.
RAWLS, C. J., and JOHNSON and McCORD, JJ., concur.

. Berlack v. Halle, 22 Fla. 236 (1886); Alford v. Sinclair, 55 So.2d 727 (Fla.1951).